                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  MELVIN PHILLIPS                                                     CIVIL ACTION
  VERSUS                                                              NO. 17-17496
  DARREL VANNOY, WARDEN                                               SECTION “J”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and objections to the Chief

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the Chief United States Magistrate Judge and adopts it as its opinion in this

matter. Accordingly,

       IT IS ORDERED that Melvin Phillips’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

              New Orleans, Louisiana, this 18th day of April, 2019.



                                                  CARL J. BARBIER
                                                  UNITED STATES DISTRICT JUDGE
